DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogner et al. (U.S. Patent Application Publication 2018/0145673, hereafter Bogner) in view of Oak (U.S. Patent 9,985,526).
Claims 1 and 9:  Bogner teaches a power supply system (Figure 3) comprising:
a power field effect transistor (FET) (T2) having a gate and a drain and being coupled between a power input (1002) and a power output (1004); 
a voltage source (VCP); 


Claim 2:  The combined circuit further teaches that the protection circuit comprises source follower circuitry (124 of Oak) and feedback voltage divider circuitry (D1 of Bogner).



Claim 4:  The combined circuit further teaches that the cascode current source and protection circuit contain no transistor rated for more than about 30 volts drain- to-source voltage (column 8 lines 1-6 of Oak).

Claim 6:  The combined circuit further teaches that a drain node of the upper stage is connected to a source node of the lower stage at the cascode node (node between 416 and 418), and wherein the protection circuit comprises a feedback transistor (124 of Oak), the gate node of the feedback transistor being connected to the cascode node.

Claim 7:  The combined circuit further teaches that the protection circuit comprises feedback resistances arranged as a voltage divider (D1 of Bogner) having an upper node, a dividing node, and a lower node, the upper node of the voltage divider being 

Claim 10:  Bogner and Oak teach the limitations of claim 9 above.  Bogner and Oak do not specifically teach DEPMOS devices rated for no more than 30- volt VDS and a minimum BVDss rating of no more than 35 volts.  However, the selection of a DEPMOS device rated for no more than 30-volt VDS and a minimum BVDss rating of no more than 35 volts would have been chosen to ensure an optimal performance of the circuit.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select a DEPMOS device rated for no more than 30- volt VDS and a minimum BVDss rating of no more than 35 volts when employing the power supply system of Bogner and Oak to maximize the overall performance of the power supply system.  Furthermore, such a provision of selecting a specific device rating involves only routine design expedient.

Claim 11:  The combined circuit further teaches that the voltage potential of the gate of the power FET is at least 10 volts higher than the voltage potential of the output of the power path ([0047] of Bogner).

Claim 12:  The combined circuit further teaches that a charge pump supplies voltage to the cascode current source higher than the voltage potential of a drain of the power 

Claim 13:  The combined circuit further teaches that during normal operation the voltage potential of the gate of the power FET is 34 volts or more and the voltage potential of the charge pump is 34.3 volts or more ([0047] and [0050] of Bogner).

Claim 14:  The combined circuit further teaches that based on the detecting that current through the power path exceeds the predetermined current limit threshold, the gate of the power FET is pulled down to between 0.5 volts and 1.5 volts ([0047] of Bogner).

Claim 15:  The combined circuit further teaches detecting that the gate of the power FET has been pulled down comprises sensing an increase of the drain-source voltage (VDS) of the lower stage of the cascode current source by feeding back a signal between a source and a gate of the lower stage of the cascode current source (via 124 of Oak).

Claim 16:  The combined circuit further teaches that the feedback signal is fed through a feedback transistor and an upper resistance of a feedback voltage divider that comprises the upper resistance connected to the feedback transistor and a lower resistance connected to a drain of the power FET, and wherein the resistances are 

Claim 17: Bogner teaches a Universal Serial Bus power deliver circuit comprising: 
a charge pump voltage terminal (VCP), a power path node (sw1), and a VBUS node (sw2); 
a first power field effect transistor (100) having a source coupled to the power path node (sw1), having a drain coupled to a common drain node (to 300), and having a gate; 
a second power field effect transistor (300) having a source coupled to the VBUS node (sw2), having drain coupled to the common drain node (to 100), and having a gate; 
a cascode current source (400) including: 
an upper transistor (416) having a drain and source coupled between the charge pump voltage terminal and a cascode node, and having a gate; 
a lower transistor (418) having a source and drain coupled between the cascode node and the gate of the first power transistor, and having a gate.
Bogner does not specifically teach a protection circuit. Oak teaches a protection circuit (124; Figure 2) including: 
a feedback transistor (124) having a drain and source coupled between the charge pump voltage terminal (VDD2 coupled to VDD3, corresponding to VCP of Bogner; Figure 7) and a feedback node, and having a gate (VS3) connected to the cascode node (via 418); and 

  
Claim 18: The combined circuit further teaches that the voltage divider includes a first resistor coupled between the one end and the intermediate node and a second resistor coupled between the intermediate node and the common drain node (via 124, D1 of the combined circuit).  

Claim 19: The combined circuit further teaches that the upper and lower transistors have a gate-source voltage reliability limit of 5 volts and have a drain-source voltage reliability limit of 30 volts ([0047], [0050] of Bogner).  

Claim 20: The combined circuit further teaches another cascode current source including: 
another upper transistor (456) having a drain and source coupled between the charge pump voltage terminal and another cascode node, and having a gate; 
another lower transistor (458) having a source and drain coupled between the another cascode node and the gate of the second power transistor, and having a gate; and 

another voltage divider having one end coupled to the another feedback node, having another end coupled to the common drain node, and having another intermediate node coupled to the gate of the another lower transistor (via 124, D1).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogner in view of Descombes (U.S. Patent Application Publication 2003/0098738) in view of Oak.
Claim 5:  Bogner and Oak teach the limitations of claim 1 above.  Bogner and Oak do not specifically teach a current limit circuit.  Descombes teaches a current limit circuit (400; Figure 2) to compare, to a threshold current (via 401b), current to the power output (via 401a), and to respond to the overcurrent condition by pulling lower the voltage of the gate of the power FET based on the comparison (via Iout and B to gate of T2 of Bogner).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the current limit circuit taught by Descombes in the circuit of Bogner and Oak to provide a determined extreme potential ([0023]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842